Citation Nr: 0821409	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  02-11 262	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in July 
2002, the veteran requested a hearing before the Board.  In a 
letter to VA dated in December 2002, the veteran withdrew his 
request for a personal hearing.  38 C.F.R. § 20.702(e).  

In July 2004, the Board remanded the claim for further 
development.  In an August 2006 decision, the Board denied 
the claim.  Subsequently, the veteran appealed the Board's 
August 2006 decision to the Court and in an Order dated in 
December 2007, the Court ordered that the joint motion for 
remand be granted and remanded the Board's decision for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  The case has now returned 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral pes planus is not manifested by severe acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that was unilateral or bilateral in nature




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

A letter dated in July 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although this letter was not 
sent prior to the initial adjudication of the veteran's claim 
in February 2002, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated in a February 2006 supplemental (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein and what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The letter also informed him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
cert. granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-
1209).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In July 2004, the RO sent the veteran a letter which 
requested that the veteran provide evidence describing how 
his disability had worsened.  In addition, the veteran 
specifically indicated the effect that worsening had on his 
employment and daily life during his most recent July 2005 VA 
examination.  Specifically, the veteran stated that he had 
daily pain and that his feet precluded him from most types of 
employment.  The Board finds that the notice given and the 
responses provided by the veteran during his VA examination 
specifically show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the veteran had 
actual knowledge of the requirement, any failure to provide 
him with adequate notice is not prejudicial.  See Sanders, 
487 F.3d 881.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the veteran is service connected 
for bilateral pes planus.  As will be discussed below, 
bilateral pes planus is rated under Diagnostic Code 5276.  
This is the only Diagnostic Code to rate this disability and 
it is not cross referenced to any other Codes for the 
purposes of evaluation.  See id.  There is no mention of a 
specific measurement or test result that is required for a 
higher rating under Diagnostic Code 5276.  As such, under 
Diagnostic Code 5276, entitlement to a higher disability 
rating would be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of his bilateral 
pes planus and the effect of that worsening on his employment 
and daily life.  Therefore, the Board finds that the July 
2004 notice letter satisfied element two for the claim for 
the veteran's service-connected bilateral pes planus.  See 
Vazquez-Flores.  
As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, 22 Vet. 
App. 37.  The ratings schedule is the sole mechanism by which 
a veteran can be rated, excepting only referral for 
extraschedular consideration and the provisions of special 
monthly compensation.  See 38 C.F.R. Part 4.  Additionally, 
in an April 2006 letter, the veteran indicated that he was 
aware of Dingess/Hartman, which covers the third element.  
The veteran was given the provisions of Diagnostic Code 5276 
in his July 2002 statement of the case (SOC).  Further, the 
Board finds it significant that the veteran reported 
symptomatology consistent with the rating criteria during his 
July 2005 VA examination, suggesting he is aware of what is 
needed to establish a higher rating.  As such, the Board 
finds that a reasonable person would have generally known 
that a disability is rated based on the severity of 
disability and that there are different levels of 
compensation commensurate with the severity of disability.  
Thus, the error in the third element of Vazquez-Flores notice 
and also the error in not providing notice pursuant to 
Dingess/Hartman is not prejudicial.  See Sanders, 487 F.3d 
881.

As to the fourth element, the July 2004 letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor, which could 
be submitted in support of his claim.  Therefore, the fourth 
element of Vazquez-Flores is satisfied.  

The Board also notes that during the pendency of this claim, 
the veteran has been represented by an accredited 
representative and now an attorney, who is charged with 
knowledge of the requirements of the VCAA and the elements 
needed to substantiate the veteran's claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
VCAA notice error).  

Further, the Court specifically indicated that consideration 
also should be given to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  The Board finds it 
significant the veteran has filed numerous appeals to the 
Board in connection with his service-connected bilateral pes 
planus since 1976 which suggests that he is well aware of 
what is necessary to establish a higher rating.  In light of 
the foregoing, the Board finds that the veteran had 
sufficient opportunities to develop his case and therefore 
concludes that the requirements of Vazquez-Flores are met.  
The Board, therefore, finds that the requirements of 
Pelegrini II are met and that the VA has discharged its duty 
to notify on this claim.  See Pelegrini II, 18 Vet. App. 112.  

Additionally, since the RO continued the 10 percent 
disability rating at issue here for the veteran's service-
connected bilateral pes planus, and the Board has concluded 
that the preponderance of the evidence is against assigning a 
higher rating, there is no question as to an effective date 
to be assigned, and no further notice is needed.  See 
Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's relevant medical records are in the 
file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran appropriate VA examinations in June 2002 and July 
2005 for his claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  Further, 
despite the veteran's contentions that his June 2002 VA 
examination was inadequate, the Board finds that both VA 
examination reports address the rating criteria and are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ALAYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran's bilateral pes planus is currently assigned a 10 
percent rating under 38 C.F.R. 4.71a, Diagnostic Code 5276.  
Pursuant to that diagnostic code, moderate acquired flatfoot 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  Severe acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, that is unilateral in nature 
warrants a 20 percent evaluation, and, if bilateral in 
nature, a 30 percent evaluation is warranted.  Pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is 
unilateral in nature warrants a 30 percent evaluation and, if 
bilateral in nature, a 50 percent evaluation is warranted.  
The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive unrelated evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher rating for bilateral pes 
planus.  The medical evidence of record does not show severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is unilateral or bilateral in nature.  Nor 
does the medical evidence during that period show pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is 
unilateral or bilateral in nature.  

In this regard, during the June 2002 VA examination, the 
examiner noted that the veteran wore orthotics in both shoes.  
Importantly, the examiner reported no varus or valgus 
deformity or calluses.  Although the examiner did note 
generalized discomfort pain upon palpation of the forefeet 
bilaterally and opined that the pain and discomfort that the 
veteran was having over both feet was due to his service-
connected pes planus, he did not characterize the pain as 
accentuated.  

The July 2005 VA examiner thoroughly reviewed the veteran's 
claims file and provided an extremely detailed summary of the 
history and treatment of his pes planus.  During this 
examination, the veteran indicated that he had one pair of 
"special shoes" that he rarely wore, did not wear 
orthopedic shoes or inserts, but wore the most comfortable 
over the counter shoes available.  He felt the over the 
counter inserts helped only minimally.  Although the veteran 
acknowledged that his "special" corrective shoes 
significantly help his symptomatology, he does not wear them 
often because he wants to make them last.  The veteran 
reported that he had persistent severe spasms of the tendo 
Achilles as well as pain on manipulation and use not improved 
by any type of shoe; painful calluses; and intermittent 
swelling.  However, the Board finds the objective findings of 
the examiner to be more probative.  

In this regard, the objective examination revealed that the 
veteran's feet had no edema, ulceration, calluses on the 
volar aspect, no tenderness or spasms when the Achilles 
tendons were manipulated and they appeared normally aligned 
while standing as well as lying down.  Additionally, his 
forefoot and midfoot were normally aligned and there was no 
pronation.  Further, the examiner could not appreciate any 
"spasms" with regards to the entire aspect of the veteran's 
feet.  Although the veteran used a cane and had a slightly 
antalgic gait with preference for his right lower extremity, 
the Board finds it significant that the shoes he was actually 
wearing were unremarkable for any asymmetrical wear and tear.  
Further, although the veteran reported intermittent swelling, 
he denied erythema or increased warmth to palpation.  As in 
the June 2002 VA examination, the examiner noted a moderate 
amount of volar palpation tenderness, which does not suggest 
that the veteran had accentuated pain.  As such, despite the 
examiner's characterization that the veteran's bilateral pes 
planus was severe, the objective evidence does not indicate a 
rating that more nearly approximates a higher rating.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's bilateral pes planus 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  During the June 2002 VA 
examination, the veteran reported daily aches and pains with 
stiffness in both feet particularly on prolonged walks or 
standing which sometimes bothered him while sitting down.  
During the July 2005 VA examination, the veteran reported 
daily discomfort and aching; pain that increased as a result 
of prolonged standing, walking, or step climbing; daily 
stiffness; flare-ups after standing more than 45 to 60 
minutes which increase his foot pain.  The veteran stated 
that his limitations were due to pain and could not stand for 
longer than 15 minutes in part due to his feet.  He added 
that his standing and/or ambulatory restrictions precluded 
him from experiencing a sense of fatigability or lack of 
endurance.  The veteran indicated that he did not have foot 
symptoms when relieved from weight bearing.  He added that 
his feet precluded him from recreational activities.  

The Board finds it significant that the only place the 
veteran reported this symptomatology was during his VA 
examinations.  Although the veteran's private treatment 
reports from Dr. I.S. and V.A. indicated that the veteran 
complained of foot pain, there were no reports of stiffness 
or flare-ups.  As such, the Board attaches more probative 
weight to absence of these complaints in the claims file.  
Further, the Board finds that the veteran's reports of pain 
have already been contemplated in the assigned 10 percent 
rating.  38 C.F.R. § 4.40. 

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for bilateral 
pes planus.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5276. 

Regarding the contentions of the veteran's attorney made in 
her September 2007 brief that the veteran's findings of 
hallux valgus should be considered in conjunction with his 
claim for a higher rating, the Board must emphasize that the 
veteran is only service-connected for bilateral pes planus.  
Further, regarding the veteran's contentions that his 
bilateral pes planus has aggravated his other orthopedic 
problems and led to arthritis in his feet, the veteran is 
advised to file a claim for such disabilities as they are not 
part of his service-connected bilateral pes planus.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected disability 
has caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  During the June 2002 VA examination, the veteran 
reported that he was on Social Security disability since 1978 
for unrelated disabilities.  Further, during his July 2005 VA 
examination, the veteran reported that his feet as well as 
his other orthopedic problems precluded him from most types 
of employment but did acknowledge that he would theoretically 
be capable of driving a bus if his feet were the only 
problem.  In fact, the veteran reported during his VA 
examination that his feet are relieved when he is not bearing 
weight, indicating that his bilateral pes planus does not 
preclude sedentary employment.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling, is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


